Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 1 of 33

EXHIBIT A
Case 2:19-cv-04768-TJS Document 1-1

THE RADMORE FIRM, LLC

BY: JAMES R. RADMORE, ESQUIRE
Identification: 36649

Two Penn Center, Suite 520

1500 J.F.K. Boulevard

Philadelphia, PA 19102

(215) 568-9900

jrr@radmore.net; msh@radmore.net

Filed 10/15/19 Page 2 of 33

MAJOR NON-JURY
ASSESSMENT OF DAMAGES
HEARING IS REQUIRE

  

Attorney for Plaintiff(s)

 

SONYA WAYNE
2302 Bambrey Terrace

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

Philadelphia, PA 19145

vs
TERM,
DOLLAR GENERAL
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110
and
DOLGENCORP, LLC
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110
and
DOLLAR GENERAL
2120 S. 23"! Street :
Philadelphia, PA 19145 : NO.

 

PRAECIPE TO ISSUE SUMMONS

TO THE PROTHONOTARY:
Kindly issue a summons in the above-captioned matter.
The amount in controversy does exceed the sum of Fifty-Thousand Dollars ($50,000.00).
MORE FI

Dave Cha

some R. a ESQUIRE
slo for Plaintiff(s)

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 3 of 33

 
 
   

 

Ce, 97
Conmontoealth of flennsglagpia, |
COUNTY OF PHILADELPHIA office of
Ol de.
SONYA WAYNE COURT OF COMMON i

 

 

VS. No,

DOLLAR GENERAL c/o Corporation Service Company,
DOLGENCORP, LLC, c/o Corporation Service Company
and DOLLAR GENERAL |

To)

DOLLAR GENERAL c/o Corporation Service Company,
DOLGENCORP, LLC, c/o Corporation Service Company
and DOLLAR GENERAL

You are notified that the Plaintiff
Usted esta avisado que el demandante?!

SONYA WAYNE

Has (have} commenced an action against you.
Ha (han) iniciadu una accion en centra suya.

JOSEPH H. EVERS

Proithenosar

      

Date

 

') Name(s) of Defendant(s)
*) Name(s) of Plaintiff(s)

10.2708(Aav GNC}

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 4 of 33

COURT OF COMMON FLEAS

Term, 28 No.

SONYA WAYNE

vs.

DOLLAR GENERAL c/o Corporation Service Company,
DOLGENCORP, LLC, c/o Corporation Service Company
and DOLLAR’ GENERAL © -~

SUMMONS

James R. Radmore, Esquire
THE RADMORE FIRM, LLC
Two Penn Center, Suite 520

- . 1500 JFK Boulevard .
Philadelphia, PA - 19102
215 568 9800 .
jr@radmore.net; msh@radmore.net

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 5 of 33

EXHIBIT B
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 6 of 33

THE RADMORE FIRM, LLC

BY: JAMES R. RADMORE, ESQUIRE
Identification: 36649

Two Penn Center, Suite 520

1500 J.F.K. Boulevard

Philadelphia, PA 19102

(215) 568-9900

jrr@radmore.net; msh@radmore.net

MAJOR NON-JURY
ASSESSMENT OF DAMAGES
HEARING IS REQUIRED

 

Attorney for Plaintiff(s)

 

SONYA WAYNE
2302 Bambrey Terrace
Philadelphia, PA 19145

VS

DOLLAR GENERAL
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

and
DOLGENCORP, LLC
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

: COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

ee ee oe te oe

oe

 

and :
DOLLAR GENERAL :
2120 S. 23" Street :
Philadelphia, PA 19145 : NO. 190700045
CIVIL ACTION COMPLAINT
PRODUCT LIABILITY

 

NOTICE

You have been sued in court. If you wish to defend against the
claims set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by
entering a written appearance personally or by attorney and filing in
writing with the court your defenses or objections to the claims set
forth against you by the court without further notice for any money
claimed in the complaint or for any other claim or relief requested by
the plaintiff. You may lose money or property or other rights
important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL
HELP,

BUCKS COUNTY BAR ASSOCIATION
135 E. State Street
P.O. Box 300
Doylestown, PA 18901
(215) 348-9413

AVISO

Le han demandado a usted en la corte. Si usted quiere defenderse

de estas de estas demandas expuestas en las paginas siguientes, usted
tiene veinte (20) dias de piazo al partir de la fecha de la demanda y
la notificacion. Hace falte asentar una comparencia escrita o en
persona o con un abogado y entregar a la corte en forma escrita sus
defensas 0 sus objeciones a las demandas en contra de su persona.
Sea avisado que si usted no se defiende, la corte tomara medidas y
puede continuar la demanda en contra suya sin previo aviso 0
notificacion. Adamas, la cortes puede decidir a favor del
demandante y requiere que usted compla con todas las provisiones
de esta demanda. Usted puede perder dinero 0 sus propiedades u
ostros defechos importantes para usted.

LLEVE ESTA DEMANDA AUN ABOGADO INMEDIATAMENT.
SI NO TIENE ABOGADO O SI NO TIENE EL DINERO
SUFICIENTE DE PAGAR TAL SERVICO, VAYA EN PERSONA
O LLAME POR TELEFONO A LA OFICINA CUYA DIRECCION
SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE
SE PUEDE CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE DELAWARE
SERVICIO DE REFERENCIA E INFORMACION LEGAL
BUCKS COUNTY BAR ASSOCIATION
135 E. State Street
P. O. Box 300
Doylestown, PA 18901
(215) 348-9413

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 7 of 33

1. Plaintiff, Sonya Wayne, is an adult individual residing at the above-captioned address.

2. Defendant, Dollar General, is a business entity with its principal place of business as
above-captioned doing business in the Commonwealth of Pennsylvania.

3. Defendant, Dolgencorp, LLC, is a business entity with its principal place
of business as above-captioned doing business in the Commonwealth of Pennsylvania.

4. Defendant, Dollar General, is a business entity with its principal place of business as
above-captioned doing business in the Commonwealth of Pennsylvania.

5. At all times material hereto, the defendants were engaged in the business of
producing, selling, manufacturing, designing, distributing and/or providing for the use of consumers
certain products, in particular, nail polish remover.

6. On or about August 26, 2017, Defendants, Dollar General, Dolgencorp, LLC and
Dollar General, produced, sold, distributed, manufactured, designed and/or provided for the use of

consumers with certain products, in particular, nail polish remover.

7. On or about the aforesaid date, plaintiff purchased nail polish remover from
defendants.
8. On or about the aforesaid date, plaintiffremoved polish from her nails using the nail

polish remover which was produced, sold, distributed, manufactured, designed and/or provided for

the use of consumers with certain products by the defendants.

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 8 of 33

9. Approximately 45 minutes to an hour after removing the nail polish, plaintiff's shirt,
upon attempting to light a cigarette, caught on fire, the flame of which traveled from the bottom of
her shirt to the neckline causing second degree burns to the head, face and neck and comeal
abrasions of the eyes.

10. The defendants produced, sold, distributed, manufactured, designed and/or provided
for the use of consumers with certain products, in particular, nail polish remover.

11. The incident in question was caused solely by the negligence of the defendants and
was due in no manner to any act or failure to act on the part of the plaintiff.

12. As a result of the aforesaid negligence of the defendants, Plaintiff, Sonya Wayne,
sustained serious and permanent injuries including scarring of her head, face and neck.

13. By reason of the negligence of the defendants, acting as aforesaid, the plaintiff has
been and in the future will be required to spend various sums of money for medical services and
treatment of the injuries sustained as aforesaid.

14. Asaresult of the accident aforementioned, plaintiffhas suffered severe physical pain,
disfigurement, anguish, and humiliation, which she may continue to suffer for an indefinite time in
the future.

15. By reason of the negligence of the defendants, acting as aforesaid, the plaintiff has

been unable to follow her usual occupation and may in the future be hindered in and prevented from

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 9 of 33

attending her usual duties and occupation, all to her great loss and detriment.

16. By reason of the negligence of the defendants, acting as aforesaid, the plaintiff has
or may incur other financial expenses or losses which do or may exceed amounts plaintiff may
otherwise be entitled to recover.

COUNT I
SONYA WAYNE VS. DOLLAR GENERAL, DOLGENCORP, LLC AND
DOLLAR GENERAL

17. Plaintiff, herewith repeats all allegations made in the previous paragraphs though
same were fully forth herein at length.
18. The carelessness and negligence of the defendant consisted in:

a. failing to properly and adequately produce, sell, distribute, manufacture,
design and/or provide to consumers the aforesaid product in particular, nail polish remover;

b. failing to properly and adequately warn the plaintiff of the dangerous
conditions then and there existing after a significant time had passed resulting in plaintiffs clothing
to catch file;

c. failing to properly and adequately inspect the said nail polish remover to
ascertain the existence of the defects and unsafe conditions that would cause the nail polish to catch
fire after a significant amount of time had passed from the use of said nail polish remover;

d. causing and/or permitting the unsafe conditions and other defects that remain

in and of said nail polish remover that would cause the nail polish to catch fire after a significant

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 10 of 33

amount of time had passed from the use of said nail polish remover;

€. failing to properly and adequately correct the defective and unsafe condition
of the nail polish remover to cause it to catch fire after a significant amount of time had passed from
the use of said nail polish remover;

f. failing to use due care under the circumstances that would not cause the nail
polish remover to cause it to catch fire after a significant amount of time had passed from the use of
said nail polish remover;

g. failing to adequately or properly design the said nail polish remover that
would not cause the nail polish remover to catch fire after a significant amount of time had passed
from the use of said nail polish remover;

h. failing to adequately or properly manufacture the said nail polish remover to
cause it to catch fire after a significant amount of time had passed from the use of said nail polish
remover;

1. failing to adequately and properly instruct for the proper care, maintenance
and use required so as the nail polish remover would not catch fire;

J- failing to properly and adequately inspect and maintain the equipment used
in the production of certain food products, in particular, the nail polish remover;

k. failing to properly and adequately inspect the said nail polish remover to

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 11 of 33

ascertain the existence of the defects and unsafe conditions therein that would cause the nail polish
remover to catch fire;
L. causing and/or permitting unsafe and defective conditions and other defects
that would cause the nail polish remover to catch fire;
m. failing to properly and adequately correct the defective condition that would
cause the nail polish remover to catch fire;
n. failing to properly inspect the nail polish remover;
0. failing to exercise reasonable care in the choosing and engaging the means of
designing, manufacturing and inspecting the nail polish remover;
p. creating a dangerous condition that would cause the nail polish remover to
catch fire after a significant amount of time;
q. being otherwise careless and negligent in causing the nail polish remover to
catch fire after a significant amount of time;
19. As a result of the above, the plaintiff, suffered injuries as more fully set forth herein,
all of which were caused by the negligence, carelessness and recklessness of the defendants.
THEREFORE, Plaintiff, Sonya Wayne, demands judgment from the Defendants in an
amount in excess of Fifty Thousand ($50,000.00) Dollars plus interest and costs and brings this

action to recover same.

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 12 of 33

COUNT II
SONYA WAYNE VS. DOLLAR GENERAL, DOLGENCORP, LLC AND
DOLLAR GENERAL

STRICT LIABILITY

20. Plaintiff herewith repeats all allegations made in the previous paragraphs as though
same were fully set forth herein at length.

21. At all times material hereto, the defendants were in the business of selling,
distributing, and/or providing for the use of consumers, nail polish remover, and at all times were
aware that consumers would rely on the safety of the label.

22. The product, in particular the nail polish remover in question was expected to and did,
in fact, reach the Plaintiff without substantial change in the condition in which is was produced and
placed in commerce.

23. The incident in question was caused solely by the negligence of the defendants and
was due in no manner to any act or failure to act on the part of the plaintiff.

24. Asaresult of the above, the plaintiff suffered injuries as more fully set forth herein.

25. The defendant’s are liable due to the following:

a. failing to warn of the known dangerous conditions that the nail polish remover
would catch fire within a certain certain amount of time;
b. should have known were a danger to consumers and the public from the

nail polish remover in general and to the plaintiff in particular;

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 13 of 33

c. failure to exercise care, caution and diligence required under the
circumstances that would prevent the nail polish remover from catching fire after a significant
amount of time had passed;

d. putting into the stream of commerce the nail polish remover, which defendant
knew or should have known would be flammable after a significant amount of time had passed;

e. producing the nail polish remover, which did not meet standards, then known
to the defendants or which should have been known to the defendants;

f. failure to warn consumers of the dangers that would occur should the strike
of a lighter would cause the nail polish to ignite;

g. failure to timely withdraw the dangerous nail polish remover in question from
the stream of commerce.

WHEREFORE, Plaintiff, Sonya Wayne, claims of the Defendants in an amount in excess of

Fifty Thousand ($50,000.00) Dollars plus interest and costs and brings this action to recover same.

COUNT II
SONYA WAYNE VS. DOLLAR GENERAL, DOLGENCORP, LLC AND
DOLLAR GENERAL

RESTATEMENT

26. Plaintiff herewith repeats all the allegations made in the previous paragraphs as
though same were fully set forth herein at length.

27, Plaintiff avers that the injuries were not the result of the manner in which she utilized

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 14 of 33

the nail polish remover, but rather were a result of the defects in the product which existed at the
time of the manufacture and then for consumer use, which defects were not know to the Plaintiff.

28. Defendant is strictly liable under Restatement of Torts 2nd Statute 402 (a) and 402
(b), as interpreted by the Pennsylvania Courts in that:

a. Defendants, prior to August 26, 2017, produced, designed, manufactured,
distributed, and/or provided for the use of consumers the nail polish remover in question, which was
intended to be used by persons such as it was;

b. defendants knew or should have known that the said nail polish remover
would be used by persons without first inspecting it for defects, and by placing it for consumer use,
represented that it could be safely used for the purpose for which it was intended;

c. the said nail polish remover was not substantially changed in any manner from
the time it was originally produced, distributed, and/or provided for the use of consumers by the
defendants to the time Plaintiff was injured as aforesaid;

d. the injuries suffered by the plaintiff, herein above described, were the result
of the nail polish remover being defectively designed, produced, distributed, and/or provided for the
use of consumers by the Defendants and being unsafe for its intended use, said defects being
unknown to the Plaintiff.

29. As aresult of the violation of Sections 402 (a) and 402 (b) of the Restatement of Torts

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 15 of 33

2nd, the Plaintiff was caused to suffer severe injuries as more fully set forth above.
WHEREFORE, Plaintiff, Sonya Wayne, claims of the Defendants in an amount in excess of
Fifty Thousand ($50,000.00) Dollars plus interest and costs and brings this action to recover same.

COUNT IV
SONYA WAYNE VS. DOLLAR GENERAL, DOLGENCORP, LLC AND
DOLLAR GENERAL

30. Plaintiff herewith repeats all the allegations made in the previous paragraphs as
though same were fully set forth herein at length.

31. Plaintiff, avers that the defendants sold, and distributed, and/or provided for the use
of consumers the product improperly.

32. Atall times relevant to the gravaman of this complaint, both before and after the said
date, the defendants were engaged in the business of selling, distributing, and/or providing for the
use of consumers nail polish remover.

33. Defendants provided a warranty for its product.

34. _ Relying upon the defendant's implied and express warranties of merchantability and
fitness for the particular purpose for which the product was to have been used, the plaintiff sustained
damages set forth elsewhere in this Complaint.

35. The defendants breached their implied and express warranties of merchantability and

fitness for the particular purpose for which the product was to have been sold.

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 16 of 33

WHEREFORE, Plaintiff, Sonya Wayne, claims of Defendants in an amount in excess of F ifty
Thousand ($50,000.00) Dollars plus interest and costs and brings this action to recover same.

THE RADMORE FIRM, LLC

BY:

 

JAMES R-RADMORE
Attorney for Plaintiffs

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 17 of 33

VERIFICATION

JAMES R. RADMORE, ESQUIRE, hereby states that he is the attorney for the Plaintiff(s)
in this action and verifies that the statements made in the foregoing pleading are true and correct to
the best of his knowledge, information and belief. The undersigned understands that the statements

therein are made subject to the penalties of 18 Pa. C.S. 4940 relating to unsworn falsification to

authorities.

 

JAMES R. RADMORE, ESQUIRE

5.  Atall times material hereto, the defendants were engaged in the business of providing

consumers with tanning services.
5. On an occasion prior to the date hereinto set forth, defendants repaired plaintiff,

Martha Collazo’s automobile.
6. Onor about May 22, 2013, plaintiff, as a business invitee of the defendant’s underwent

a spray tanning session.

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 18 of 33

7. Onor about May 23, 2013, plaintiff developed pneumonia and hives resulting in her
hospitalization.
8. The incident in question was caused solely by the negligence of the defendants in

their failure to provide any warnings to plaintiff and was due in no manner to any act or failure to
act on the part of the plaintiffs.
9. As a result of the aforesaid negligence of the defendants, Plaintiff, Sonya Wayne,

sustained severe injuries to her lungs, including diffuse nodular pulmonary infiltraes, shortness of
breath, chronic cough, some or all of the above injuries are permanent. All of the foregoing injuries
have rendered plaintiff sick, sore, lame, prostrate, disabled and disordered and have made her
undergo great mental anguish and physical pain as a result of which has suffered, yet suffers, and will
continue to suffer for an indefinite time in the future.

10. By reason of the injuries sustained, plaintiff has been and may in the future continue
to be required to expend various sums of money for medicine and medical treatment in and about
endeavoring to treat and cure herself of these injuries.

11. Byreason of the injuries sustained, plaintiff has and may continue to suffer great pain
and agony, mental anguish and humiliation and has been and may in the future be hindered from
attending to her daily duties, functions and occupations, all to her great damage and loss.

12. By reason of the negligence of the defendants acting as aforesaid, the plaintiff has or
may incur other financial expenses or losses which do or may exceed amounts plaintiff may
otherwise be entitled to recover.

13. The carelessness and negligence of the defendants consisted in:

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 19 of 33

a. failing to use the required amount of skill in the performance and
administration of said tanning services;

b. failing to use the required amount of skill in determining whether or not there
may be an allergic reaction upon application of the tanning product;

C. failing to properly and adequately warn the plaintiff of the dangerous
conditions then and there existed in undergoing spray tanning;

d. failing to properly and adequately inspect the spray tanning equipment to
ascertain the existence of the defects and unsafe conditions therein;

e. causing and/or permitting unsafe conditions and other defects that remain in
and of said spray tanning equipment;

f. failing to properly and adequately correct the defective and unsafe condition
of the spray tanning equipment;

g. failing to use due care under the circumstances;

h. failing to adequately and properly warn consumers of the proper care,
maintenance and use required for undergoing spray tanning;

i. failing to adequately and properly instruct for the proper care, maintenance
and use required when undergoing spray tanning:

}. failing to properly and adequately inspect the tanning equipment to ascertain

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 20 of 33

the existence of the defects and unsafe conditions therein;
k, causing and/or permitting unsafe and defective conditions and other defects
to become and remain in the said tanning equipment;

L. failing to properly and adequately correct the defective condition of the

tanning equipment;

m. failing to properly inspect the tanning equipment;

n. creating a dangerous condition;

0. being otherwise careless and negligent

p. failing to warn of the known dangerous conditions;

q. failure to warn of the conditions which defendants knew or, in the exercise

of reasonable diligence, should have known were a danger to consumers and the public from the

spray tanning in general and to the plaintiff in particular;

tr. failure to inspect and test;

S. negligently and inadequately testing and inspecting;

t. failure to observe the customs, practices, usages and reasonable precautions
of the industry;

u. failure to exercise care, caution and diligence required under the
circumstances;

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 21 of 33

Vv.

failure to warn of the dangers which the defendants knew or should have

known existed under the circumstances or, which they foresaw or should have foreseen would have

been encountered by the public in the use of the spray tanning in question;

aa.

ab.

ac.

ad.

ac.

producing, designing, and/or providing for the use of consumers the brakes:
failure to observe industry standards;

failure to advise of the hazards in question;

failure to adequately mark, identify and warn users of their product;
failure to provide precautionary instructions;

failure to comply with local ordinances;

failure to comply with the federal statutes;

failure to take necessary precautions to avert injuries to the plaintiff:

negligently and carelessly applying tanning product, so as to properly warn,

direct and/or instruct parties in interest of the possible defects of life threatening propensities of the

end product;

af.

carelessly and negligently failing to warn plaintiff of the dangerous

propensities of the said product;

ag.

failing to perform tests on the said production equipment and component parts

thereof, and take necessary precautions to avert the injuries complained of in plaintiff's complaint;

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 22 of 33

ah. failing to provide adequate and proper warning of the condition of the
equipment in order to prevent the said product from being unreasonably dangerous;
ai. failure to exercise the vigilance commensurate with the harm which would
be likely to result from the relaxing of the high degree of responsibility owing to consumers of the
said product and to the plaintiff, in particular;
aj. failure to utilize proper and adequate labelings;
ak. marketing said product without adequate testing, studies, and research;
al. negligence as a matter of law;
am. otherwise being careless and negligent.
14. Asaresult of the above, the plaintiff, suffered injuries as more fully set forth herein,
all of which were caused by the negligence, carelessness and recklessness of the defendants.
WHEREFORE, plaintiff, Sonya Wayne, demands damages of the defendants herein ina sum
in excess of Fifty-Thousand ($50,000) Dollars.

THE RADMORE FIRM, LLC

BY: _\s\VJames R. Radmore
JAMES R. RADMORE
Attorney for Plaintiffs

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 23 of 33

VERIFICATION

JAMES R. RADMORE, ESQUIRE, hereby states that he is the attorney for the Plaintiff(s)
in this action and verifies that the statements made in the foregoing pleading are true and correct to
the best of his knowledge, information and belief. The undersigned understands that the statements
therein are made subject to the penalties of 18 Pa. C.S. 4940 relating to unsworn falsification to

authorities.

\s\James R. Radmore
JAMES R. RADMORE, ESQUIRE

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 24 of 33

THE RADMORE FIRM, LLC

BY: JAMES R. RADMORE, ESQUIRE
Identification: 36649

Two Penn Center, Suite 520

1500 J.F.K. Boulevard

Philadelphia, PA 19102

(215) 568-9900

jrr@radmore.net; msh@radmore.net

Attorney for Plaintiff(s)

 

SONYA WAYNE
vs

DOLLAR GENERAL
and

DOLGENCORP, LLC
and

DOLLAR GENERAL

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

NO. 190700045

CERTIFICATE OF SERVICE

IJAMES R. RADMORE, ESQUIRE hereby certify that a copy of Plaintiff's Complaint was

filed electronically on October 7, 2019 and is now available for viewing and downloading from the

Court’s Electronic Case Filing System by Matthew T. Pisano, Esquire, attorney for the defendants.

THE RADMORE FIRM, LLC

BY: ___\s\James R. Radmore
JAMES R. RADMORE, ESQUIRE

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 25 of 33

EXHIBIT C
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 26 of 33

 

 

 

THE RADMORE FIRM, LLC

BY: JAMES R. RADMORE, ESQUIRE
Identification: 36649 Filed ahd

Two Penn Center, Suite 520 Office of.

1500 J.F.K. Boulevard 15

Philadelphia, PA 19102

(215) 568-9900 Smet
jrr@radmore.net; msh@radmore.net Attorney for Plaintiff(s)
SONYA WAYNE : COURT OF COMMON PLEAS
2302 Bambrey Terrace : PHILADELPHIA COUNTY

Philadelphia, PA 19145
vs

DOLLAR GENERAL
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

and
DOLGENCORP, LLC
c/o Corporation Service Company
2595 Interstate Drive, Suite 103
Harrisburg, PA 17110

 

and
DOLLAR GENERAL
2120 S. 23 Street :
Philadelphia, PA 19145 : NO. 190700045
PRAECIPE TO REISSUE WRIT OF SUMMONS
TO THE PROTHONOTARY:

Kindly reissue the Writ of Summons in the above-captioned Civil Action for an
additional thirty days.

1 RADMORE FI

 

Mou R. zk ESQUIRE ~
Aktorney for Plaintiff(s)

Case ID: 190700045
Case 2:19-cv-04768-TJS

PISANO LAW FIRM

By: Matthew T. Pisano, Esquire
mpisano@pisanolawfirm.com
Identification No. 84261

1628 John F. Kennedy Boulevard
Eight Penn Center, Ste. 1002
Philadelphia, PA 19103

(215) 965-8221 phone

(215) 965-8206 fax

Document 1-1 Filed 10/15/19 Page 27 of 33

     
 

 

ted by the
Records
am

Office of
20 §

Attorney for Defendant
Dolgencorp, LLC

 

 

SONYA WAYNE PENNSYLVANIA COURT OF COMMON
Plaintiff PLEAS, PHILADELPHIA COUNTY
Vv. CASE ID. 190700045
DOLLAR GENERAL AND JURY TRIAL DEMANDED
DOLGENCORP, LLC
Defendants
PRAECIPE FOR RULE TO ISSUE A COMPLAINT
TO THE PROTHONOTARY:

Kindly Issue a Rule on Plaintiff Sonya Wayne to file a Complaint within twenty (20) days

after service of this rule or suffer a judgment of non pros.

Dated: September 20, 2019

PISANO LAW FIRM

By: Wattheu 7. Pisaus
Matthew T. Pisano, Esquire
Attorney for Defendant
Dolgencorp, LLC

RULE TO FILE COMPLAINT

AND NOW, this day of , 2019 a Rule is entered under Pennsylvania

Rule of Civil Procedure 1037 upon the Plaintiff in the above-captioned matter to file a Complaint

within twenty (20) days from the service of this Rule or otherwise suffer Judgment of Non Pros.

   

 

Prothonotary

By:

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 28 of 33

CERTIFICATE OF SERVICE
It is hereby certified that a true and correct copy of the foregoing was filed electronically and
is available for viewing and downloading from the Electronic Filing System. Service is thereby made
on counsel who are registered to file electronically with the Philadelphia Courts; otherwise, service
will be by way of first class mail, postage prepaid, addressed as follows:
James R. Radmore, Esq.
THE RADMORE FIRM, LLC
Two Penn Center, Suite 520
1500 JFK Boulevard

Philadelphia, PA 19102
Attorney for Plaintiff

PISANO LAW FIRM

By: Watthew 7. Pitaus
Dated: September 20, 2019 Matthew T. Pisano, Esquire
Attorney for Defendant

Dolgencorp, LLC

Case ID: 190700045
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 29 of 33
FILED

07 OCT 2019 09:51 pm
Civil Administration

M. GRAHAM

PISANO LAW FIRM

By: Matthew T. Pisano, Esquire

mpisano@pisanolawfirm.com

Identification No. 84261

1628 John F. Kennedy Boulevard Attorney for Defendants
Eight Penn Center, Ste. 1002

Philadelphia, PA 19103

(215) 965-8221 phone

(215) 965-8206 fax

 

SONYA WAYNE : PENNSYLVANIA COURT OF COMMON
Plaintiff : PLEAS, PHILADELPHIA COUNTY

Vv. : CASE ID. 190700045

DOLLAR GENERAL AND

DOLGENCORP, LLC
Defendants

 

CASE MANAGEMENT CONFERENCE MEMORANDUM

Filing party: Defendants Dolgencorp, LLC and Dollar General

By: Matthew T. Pisano, Esquire
Counsel’s address and phone number (IMPORTANT): 1628 JFK Blvd.
Suite 1002
Philadelphia, PA 19103
(215) 965-8221
PART A

(to be completed in personal injury cases)
1. Date of accident or occurrence: See Plaintiff's Memorandum

(a). Age of Plaintiff(s):

2. Most serious injuries sustained: See Plaintiff's Memorandum
3. Is there any permanent injury claimed?
If yes, indicate the type of permanent injury: See Plaintiff's Memorandum
4, Dates of medical treatment: See Plaintiff's Memorandum
5. Is medical treatment continuing? See Plaintiff's Memorandum Yes No

6. Has there been an inpatient hospitalization? See Plaintiff's Memorandum Yes No
10.

11.

12,

13.

14.

15.

16.

17,

18.

19,

Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 30 of 33

Has there been any surgery?
If yes, indicate the type of surgery:

Approximate medical bills to date:

Approximate medical bills recoverable in this case:

See Plaintiffs Memorandum Yes No

See Plaintiff's Memorandum

To be determined.

Are there any existing liens (Workers Compensation, DPW, Medical, etc.)? Yes No

See Plaintiff's Memorandum

If yes, what type and approximate amount?

Time lost from work:

Approximate past lost wages:

Is there a claim for future lost earning capacity?
If yes, approximate future lost earning capacity?
Are there any related cases or claims pending?

If so, list caption(s) or other appropriate identifier:
Do you anticipate joining additional parties?
Plaintiff's position as to liability:

Defense factual position as to liability:

Defense position as to causation of injuries alleged:

Identify all applicable insurance coverage:

See Plaintiffs Memorandum

See Plaintiff's Memorandum

Yes No

See Plaintiff's Memorandum

Yes No X

None.

Yes No X

See Plaintiff’s Memorandum

Self-insured

Are there issues as to the applicability of the above insurance coverage? Yes NoX

Demand: $0 Offer: $0
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 31 of 33

PISANO LAW FIRM

By: Watthew 7. Pisaue
Matthew T. Pisano, Esquire
Attorney for Defendants

Dated: October 7, 2019
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 32 of 33
FILED

07 OCT 2019 02:15 pm
Civil Administration
S. ESPOSITO

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

CIVIL TRIAL DIVISION
SONYA WAYNE : COURT OF COMMON PLEAS
PHILADELPHIA COUNTY
VS
DOLLAR GENERAL
and
DOLGENCORP, LLC
and :
DOLLAR GENERAL : NO. 190700045
CASE MANAGEMENT CONFERENCE
MEMORANDUM
PARTA
(To be completed in Personal Injury cases)
Filing party: Sonya Wayne By: James R. Radmore, Esquire

 

Counsel’s address (IMPORTANT)Two Penn Center, Suite $20, 1500 JFK Boulevard
Philadelphia, PA 19102

 

 

1. Date of accident or occurrence:___ August 26, 2017
l(a). Age of Plaintiff(s) 30
2. Most serious injuries sustained: _ Second degree burns to the head, face and neck, corneal

 

abrasions of the eyes

3. Is there any permanent injury claimed? Kl Yes LC] No
If yes, indicate the type of permanent injury: Scarring to the head, face and neck

 

4. Dates of medical treatment:____ August 26, 2017 through present

5. Is medical treatment continuing? XI Yes Cl No
6. Has there been an inpatient hospitalization? Ol Yes KI No
7. Has there been any surgery? Cl Yes KI No

If yes, indicate the type of surgery:

 
Case 2:19-cv-04768-TJS Document 1-1 Filed 10/15/19 Page 33 of 33

8. Approximate medical bills to date: _ To be provided as plaintiff continues to treat

through the present time.

Approximate medical bills recoverable in this case: To be provided as plaintiff
continues to treat through the present time.

9. Time lost from work: _N/A
10. Approximate past lost wages: _ N/A

11. | Approximate future lost earning capacity: _N/A

12. Are there any related cases or claims pending? Cl Yes XI No

If so, list caption(s) or other appropriate identifier:

13. Do you anticipate joining additional parties? Cl Yes XI No

14. Plaintiff's position as to liability: _ Defendant’s failure to properly provide instructions
for the proper care and use required in using the nail polish remover so as not to cause or catch
fire.

15. Defense position as to liability: _ Unknown

 

16. Defense position as to causation of injuries alleged: _ Unknown

 

17. Identify all applicable insurance coverage:

Defendant Insurance Carrier Coverage Limits
Dollar General Unknown Unknown
Dolgencorp, LLC Unknown Unknown
Dollar General Unknown Unknown

Are there issues as to the applicability of the

above insurance coverage? Cl Yes CI No
18. Demand: $750,000.00 Offer: $ -0-

 

THIS FORM SHALL BE PRESENTED TO THE CASE MANAGER AND COPIES SERVED
UPON ALL PARTIES AT THE CASE MANAGEMENT CONFERENCE BY COUNSEL
PREPARED TO DISCUSS ITS CONTENTS.
